 


Exhibit 10.2




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND
STATE SECURITIES LAWS.
 
$[Principal Note Amount]
[insert Closing Date]

 
SECURED PROMISSORY NOTE
 
FOR VALUE RECEIVED, nDivision, Inc. a Texas corporation ("Maker"), hereby
promises to pay to the order of Gamwell Technologies Inc., a Texas corporation
("Holder") in lawful money of the United States of America the principal sum of
____________________ and _/100 Dollars ($[Principal Note Amount]) plus interest
thereon according to the terms set forth below.
 
1.       Background.  Reference is hereby made to that certain Asset Purchase
Agreement (the "Purchase Agreement"), by and among the Maker and Holder and
Timothy and Cecilia Gamwell.  Capitalized terms used herein that are not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.  This Secured Promissory Note (this "Note") shall be
effective upon the Closing Date (as defined in the Purchase Agreement).
 
2.       Payments.  This Note will be paid in one annual payment (the "Initial
Payment") and twenty-three equal monthly payments of principal, plus accrued but
unpaid interest thereon, commencing after the Initial Payment which is to be
made on the date that is thirteen (13) months after the Closing Date of the
Purchase Agreement.   The monthly payments shall begin on the next month
following the Initial Payment and continuing thereafter until the third-year
anniversary of the Closing Date, at which time this Note shall mature and all
unpaid principal and interest hereunder shall be due and payable in full (the
"Maturity Date").  The Initial Payment shall be equal to one-third of the
Principal Note Amount (as defined in the Purchase Agreement).
 
3.       Security Interest. In order to secure the indebtedness memorialized in
this Note, Maker hereby grants to Holder a first lien security interest (the
"Security Interest") in the Collateral (as defined and set forth in the Security
Agreement by and between the parties of even date herewith) and Holder shall
have all rights of a secured party in connection therewith.  Maker agrees to
execute further documentation as may be necessary to perfect the foregoing
security interest.  Provided, however, Holder agrees to subordinate its security
interest in the Purchase Contracts to any security interest required by any
indebtedness of the Maker obtained to pay the Purchase Price (as defined in the
Purchase Agreement) or indebtedness obtained after Closing (as defined in the
Purchase Agreement) by Maker to reimburse Maker the Purchase Price paid and to
be paid to Holder.  However, in no event, shall such lien be subordinate to an
amount greater than the Purchase Price.  Upon the filing of a correct financing
statement with the Secretary of State in Maker's state of formation, the
Security Interest will be perfected to the extent such security interest can be
perfected by the filing of a financing statement under the Uniform Commercial
Code applicable to Maker.
 
 
Exhibit 10.2 -- Page 1

--------------------------------------------------------------------------------





3.       Accrual of Interest.  Interest on the outstanding principal balance of
this Note shall accrue at a fixed rate equal to the lesser of (a) the then
current short-term applicable federal rate in existence on the Closing Date of
the Purchase Agreement, or (b) the Maximum Legal Rate (as defined below).  On
the Maturity Date, all accrued, unpaid interest shall be paid in full.


4.       Prepayment.  Maker may voluntarily prepay this Note in whole or in part
at any time and from time to time without penalty, together with interest
accrued on the amount prepaid through the date of prepayment.
 
5.       Event of Default.  Each of the following shall constitute an event of
default ("Event of Default") under this Note:
 
(i)       Failure by Maker to make any payment of principal or interest under
this Note within thirty (30) days following the due date;
 
(ii)       The Maker pursuant to or within the meaning of any Bankruptcy Law:
 
(a)       commences a voluntary case;
 
(b)       consents to the entry of an order for relief against it in an
involuntary case;
 
(c)       consents to the appointment of a Custodian (as defined below) of it or
for all or substantially all of its property;
 
(d)       makes a general assignment for the benefit of its creditors; or
 
(iii)       A court of competent jurisdiction enters an order or decree under
any Bankruptcy Law (as defined below) that:
 
(a)       is for relief against the Maker in an involuntary case which order or
decree is not stayed or dismissed within thirty (30) days of the entry thereof;
 
(b)       appoints a Custodian of the Maker or for all or substantially all of
its property; or
 
(c)       orders the liquidation of the Maker and the order or decree remains
unstayed and in effect for forty-five (45) days.
 
The term "Bankruptcy Law" means title 11, United States Code, or any similar
federal or state law for the relief of debtors.  The term "Custodian" means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.
 
 
 
Exhibit 10.2 -- Page 2

--------------------------------------------------------------------------------





6.       Remedies Upon an Event of Default.  If an Event of Default (other than
an Event of Default specified in clauses (ii) and (iii) of Section 5 hereof)
occurs and is continuing, the Holder of this Note by written notice to the Maker
may declare this Note to be due and payable if the Event of Default has not been
remedied thirty (30) days following written notice to the Maker of the Holder's
election to accelerate repayment of this Note.  Upon such declaration, this Note
shall be due and payable in cash in full immediately.  If an Event of Default
specified in clause (ii) and (iii) of this Section 5 hereof occurs, such amount
shall become and be immediately due and payable without any declaration or other
act on the part of the Holder of this Note.
 
7.       Waivers.  Except as provided herein, Maker hereby waives presentment,
demand, protest or notice of any kind in connection with this Note.  No failure
on the part of Holder in exercising any right or remedy hereunder, and no
single, partial or delayed exercise by Holder of any right or remedy shall
preclude the full and timely exercise by Holder at any time of any right or
remedy of Holder hereunder without notice.  No course of dealing or other
conduct, no oral agreement or representation made by Holder or usage of trade
shall operate as a waiver of any right or remedy of Holder.  In the event that
any court of competent jurisdiction shall determine that any provision, or
portion thereof, contained in this Note shall be unenforceable in any respect,
then such provision shall be deemed limited to the extent that such court deems
it enforceable, and the remaining provisions of this Note shall nevertheless
remain in full force and effect.
 
8.       Maximum Legal Rate.  It is the intent of Holder and of Maker that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the "Maximum Legal Rate").  Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically cancelled and, if received by Holder, shall be applied to the
principal balance of this Note or, if no principal balance remains outstanding,
then such amount shall be refunded to Maker.
 
9.       Successors and Assigns.  This Note shall be binding upon and
enforceable against Maker and Maker's successors and assigns and shall inure to
the benefit of Holder and Holder's successors, endorsees and assigns.
 
10.       Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with the laws of the State of Texas, without regard to
its principles of conflicts of laws.
 
11.       Adjustment and Offset.  This Note is not subject to offset (except to
the extent provided in the Purchase Agreement), recoupment or counterclaim.  The
principal amount of this Note is subject to adjustment pursuant to the Purchase
Agreement.
 
12.       Counterparts. Copies of signatures sent by facsimile transmission or
in PDF format shall be deemed to constitute originals.
 
 
[Signature Page to Follow]
 
 
Exhibit 10.2 -- Page 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed as an instrument
under seal as of the date first above written.



 
NDIVISION, INC.,
 
a Texas corporation
             
By:
   
Name:   Alan Hixon
 
Title:     Chief Executive Officer
                   
GAMWELL TECHNOLOGIES, INC.,
 
a Texas corporation
             
By:
   
Name:   Timothy Gamwell
 
Title:      President




 
 
 
 
 
 
 


Exhibit 10.2 -- Page 4

--------------------------------------------------------------------------------